Citation Nr: 0810192	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  02-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a separate compensable evaluation for a 
chronic disability manifested by mood swings.

2.  Entitlement to service connection for a chronic 
disability manifested by symptoms of joint pain in the right 
ankle.

3.  Entitlement to service connection for a chronic 
disability manifested by symptoms of joint pain in the left 
ankle.

4.  Entitlement to service connection for a chronic 
disability manifested by symptoms of joint pain in the right 
shoulder.

5.  Entitlement to service connection for a chronic 
disability manifested by symptoms of joint pain in the left 
shoulder.

6.  Entitlement to service connection for a chronic 
disability manifested by symptoms of muscle pain and numbness 
in the right arm other than what has been diagnosed as carpel 
tunnel syndrome.

7.  Entitlement to service connection for a chronic 
disability manifested by symptoms of muscle pain and numbness 
in the left arm other than what has been diagnosed as carpel 
tunnel syndrome.

8.  Entitlement to service connection for a chronic 
disability manifested by symptoms of joint and muscle pain 
and numbness of the left hand.


REPRESENTATION

Appellant represented by:	Dan Gallagher, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to February 
1979, from March 1980 to April 1988, and from May 1988 to 
March 1990.  The veteran's service personnel records also 
show he served as a member of the National Guard until 
February 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana in which service connection for 
undiagnosed Gulf War illness manifested by muscle and joint 
pain/numbness, memory problems, and mood disturbance was 
denied.

Service personnel records reflect that the veteran served on 
board the USS Enhancer, a mine sweeper deployed to the 
Persian Gulf in 1988 and 1989.  However, the veteran was 
discharged in March 1990, several months prior to the 
recognized start of the Persian Gulf War in August 1990.  
Therefore, while acknowledging the fact of the veteran's 
service in the southwest theatre of operations, his service 
is not recognized under the regulations as Persian Gulf 
service for the purpose of service-connecting undiagnosed 
illnesses.  

In October 2005 and May 2006 the Board therefore 
recharacterized the issue as one of a chronic disorder with 
symptoms to include joint and muscle pain, numbness and mood 
swings; acknowledged that service connection had since been 
granted for lower back, left and right knee disabilities, and 
residuals of laceration to the right lower extremity; and 
remanded the claim for further development, to include asking 
the veteran to identify the specific additional muscle and 
joint conditions he wished to pursue.

The RO sent letters to the veteran in December 2005 and June 
2006.  The veteran responded in August 2006 with information 
concerning his current treatment, but did not offer any 
illuminating information on what conditions he was claiming.  
In February 2007, the veteran reported during VA examination 
that he wished to claim service connection for bilateral 
shoulder and upper extremity conditions, bilateral ankle 
conditions, and a left hand condition which he described as 
the residuals of being stabbed with a screwdriver.  

Given that the veteran was twice asked to clarify the 
conditions for which he sought service connection and did not 
respond, the disabilities the veteran identified in his 
February 2007 VA examination will be accepted as those 
conditions for which he seeks service connection.  If the 
veteran wishes to reopen previously denied claims or to claim 
additional disabilities, he must file these claims with the 
RO.  "The duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran testified before a Veterans Law Judge in June 
2005.  A transcript of the hearing is associated with the 
claims file.  Since then, the Veterans Law Judge before whom 
the veteran testified has retired.  The veteran was afforded 
an opportunity to testify before a Veterans Law Judge who 
would participate in this decision, but in January 2008, the 
veteran indicated he did not wish a new hearing.

The claims for entitlement to service connection for chronic 
disabilities manifested by symptoms of joint pain in the 
right and left ankles, right and left shoulders; of symptoms 
of muscle pain and numbness in the right and left arms other 
than carpal tunnel syndrome; and of joint and muscle pain and 
numbness of the left hand addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic mood swings are a component of the veteran's service-
connected acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for a separate, compensable evaluation for a 
chronic disorder manifested by symptoms of mood swings have 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in 
March 2001.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  Subsequent 
additional notice, including of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection was given in March 2006.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran VA examinations, 
and afforded the veteran the opportunity to give testimony 
before the Board which he did in June 2005.  All known and 
available records have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran seeks entitlement to service connection for a 
chronic disability manifested by symptoms of mood swings.  
However, the medical evidence establishes that the veteran's 
mood swings are part and parcel of his service connected 
acquired psychiatric disorder.

The veteran is service connected for an acquired psychiatric 
disorder, variously diagnosed.

In June 2007, a VA records review was conducted of the 
veteran's claims file.  The examiner, a physician who had 
evaluated the veteran on two previous occasions proffered the 
opinion that the veteran did not manifest a mood disorder.  
The physician based his opinion on review of VA and private 
treatment records from 2000 forward, and on clinical 
findings.  These records, the physician observed, did not 
show complaints or observations of depression or findings of 
a mood disorder, although private treatment records showed a 
diagnosis of post-traumatic stress disorder.  The physician 
is a Ph.D.  No further information about the physician's 
qualifications is presented in the record.

In July 2007, a second records review was conducted.  The 
examiner explained that the veteran was service connected 
for, and has been most recently diagnosed with, a simple 
phobia.  Phobias, the examiner observed, involve mood swings, 
as do many psychiatric disorders.  The examiner opined that 
the veteran's mood swings were part of his already service 
connected disabilities, which includes his service connected 
acquired psychiatric disorder.  The examiner is an M.D. and 
staff physician.  No further information about the examiner's 
qualifications is presented in the record.

The opinions both involved review of the veteran's claims 
file and, on their face, are adequate.  There is nothing in 
the file to suggest one physician is more qualified than the 
other to make such an opinion, and each gave an appropriate 
rationale.  However, the July 2007 review is subsequent to, 
and presumably included review of the June 2007 review.  In 
addition, the examiner in July 2007 referenced one of the 
examinations conducted by the physician who provided the June 
2007 opinion.  It is therefore presumed that the July 2007 
opinion is the more probate.

The opinions concur in a finding that there is no new or 
separate psychiatric disability diagnosed as a mood disorder.  
The June 2007 opinion underscored this most clearly, in 
noting that evidence did not support a diagnosis of a mood 
disorder.  However, the June 2007 opinion did not address the 
veteran's symptoms of mood swings.  In contrast, the July 
2007 opinion noted that mood swings are a symptom of most 
psychiatric disorders, including the simple phobia with which 
the veteran was diagnosed, and that the veteran did exhibit 
mood swings.  

The medical evidence presents no other opinions or findings 
against a finding that the veteran's manifested mood swings 
are part and parcel of his service-connected acquired 
psychiatric disorder. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a separate, compensable 
evaluation for a chronic disability manifested by mood swings 
is not warranted.

Notwithstanding, the veteran has been found to exhibit mood 
swings that have been found to be part and parcel of his 
already service-connected acquired psychiatric disorder.  
Symptoms of mood swings should therefore be considered in 
evaluating the veteran's service-connected acquired 
psychiatric disorder.  


ORDER

A separate, compensable evaluation for a chronic condition 
manifested by mood swings is denied.



REMAND

The veteran seeks service connection for chronic disabilities 
manifested by symptoms of joint pain in the right and left 
ankles, right and left shoulders; by symptoms of muscle pain 
and numbness in the right and left arms other than what has 
been diagnosed as carpel tunnel syndrome; and by joint and 
muscle pain and numbness of the left hand.

VA examination was conducted in February 2007 and it was 
determined that the veteran manifested degenerative changes 
with heel spurs and subchondral sclerosis of the ankles, 
degenerative changes in the bilateral acromioclavicular 
joints, and degenerative changes in the left hand.  No 
findings were made with regard to the upper extremities, 
other than a past diagnosis of carpel tunnel syndrome.  
However, VA and private treatment records show complaints of 
and treatment or diagnosis of for left arm pain and left 
ulnar palsy, and bilateral shoulder impingement, as well as 
complaints of and treatment for overall generalized muscle 
and joint pain and weakness.

In May 2001 and during testimony before the Board in June 
2005, the veteran's spouse testified as to her observations 
of the veteran's symptoms of pain and of joint and muscle 
difficulties from his return from the Persian Gulf in 1990 to 
the present.  A private medical statement proffered in July 
2000 reflects the opinion that the veteran suffers from 
generalized myalgias and arthralgias that are the result of 
his military service.

A VA examiner in February 2007 opined that the veteran's 
diagnosed conditions were not the result of his active 
service, in part because, other than single treatment for 
right and left shoulders in 1984, service medical records did 
not show the injuries the veteran reported.  However, review 
of the veteran's service medical records show treatment for 
the right foot in 1981 and the left foot 1984, several 
instances of shoulder treatment including for right shoulder 
strain with possible dislocation in 1984 and again in 1989, 
and for left shoulder strain in 1984, and for injury to the 
left hand when it was shut in a hatch in 1981.  As to the 
injury involving a puncture to his left hand by a 
screwdriver, which the veteran described in detail, the 
examiner noted at length that the records simply did not 
support that this injury occurred.  But service medical 
records show that this injury did occur-albeit to the right 
hand.  The date is unknown, but it happened while the veteran 
was stationed on board the USS Charleston.  While it is 
observed that either the veteran or the treating medical 
professional misidentified the hand, it is remarkable that 
the examiner did not mention the incident, if only to clarify 
that the injury occurred to the right, rather than to the 
left, hand.

These omissions demonstrate that the examiner's review of the 
record was, at best, not complete.  Hence, the February 2007 
VA examination cannot be considered adequate for the purposes 
of deciding the veteran's claim.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Moreover, given the veteran's 
statements and that of his witnesses concerning his 
manifestations of symptomatology from discharge from active 
service to the present, and the record of continuing 
treatment in the medical evidence, further VA examination is 
required to determine the nature, extent, and etiology of the 
veteran's claimed conditions.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice.

2. Schedule the veteran for examination 
with an examiner who has not yet examined 
the veteran to determine the nature, 
extent, and etiology of his claimed right 
and left ankle, right and left shoulder, 
right and left arm, and left hand 
conditions.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, and a copy of this remand, must 
be provided to the examiner in 
conjunction with the examination. 

The examiner is to provide opinions as to 
whether it is at least as likely as not 
that any diagnosed right and left ankle, 
right and left shoulder, left hand, and 
right and left arm disabilities (other 
than carpal tunnel syndrome) had their 
onset during active service or are in any 
way the result of active service. 

All opinions expressed must be supported 
by complete rationale.

3. After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claims for 
service connection for chronic 
disabilities manifested by symptoms of 
joint pain in the right and left ankles, 
right and left shoulders; of symptoms of 
muscle pain and numbness in the right and 
left arms other than carpal tunnel 
syndrome; and of joint and muscle pain 
and numbness of the left hand.  If any of 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


